U NITED S TATES AIR F ORCE
             C OURT OF C RIMINAL APPEALS
                          ________________________

                              No. ACM S32546
                          ________________________

                            UNITED STATES
                                Appellee
                                      v.
                      Jeffrey A. HALSTEAD, JR.
             Staff Sergeant (E-5), U.S. Air Force, Appellant
                          ________________________

        Appeal from the United States Air Force Trial Judiciary
                         Decided 29 January 2020
                          ________________________

Military Judge: Joseph S. Imburgia (motions); Christopher M. Schu-
mann.
Approved sentence: Bad-conduct discharge and confinement for 2
months. Sentence adjudged 1 August 2018 by SpCM convened at Ander-
sen Air Force Base, Guam.
For Appellant: Captain M. Dedra Campbell, USAF.
For Appellee: Lieutenant Colonel Joseph J. Kubler, USAF; Major Dayle
P. Percle, USAF; Mary Ellen Payne, Esquire.
Before MINK, LEWIS, and D. JOHNSON, Appellate Military Judges.
Judge LEWIS delivered the opinion of the court, in which Senior Judge
MINK and Judge D. JOHNSON joined.
                          ________________________

    This is an unpublished opinion and, as such, does not serve as
    precedent under AFCCA Rule of Practice and Procedure 30.4.
                          ________________________

LEWIS, Judge:
    At a special court-martial composed of officer members, Appellant pleaded
guilty to two specifications of wrongful use of a controlled substance (metham-
phetamine and heroin), in violation of Article 112a, Uniform Code of Military
                  United States v. Halstead, No. ACM S32546


Justice (UCMJ), 10 U.S.C. § 912a. 1 The officer members sentenced Appellant
to a bad-conduct discharge and confinement for two months. The convening
authority approved the adjudged sentence.
   Appellant raises one assignment of error that the trial counsel’s sentencing
argument was improper because it encouraged the members to impose a
lengthier confinement term so Appellant could complete a rehabilitation pro-
gram. We find no prejudicial error and affirm the findings and sentence.

                                 I. BACKGROUND
    On Monday, 30 April 2018, Appellant was randomly selected to provide a
urinalysis sample for inspection testing under the installation’s urinalysis in-
spection testing program. See generally Mil. R. Evid. 313. The sample was col-
lected without incident and forwarded to Tripler Army Medical Center’s Fo-
rensic Toxicology Drug Testing Laboratory. The sample tested positive for
methamphetamine at a level of 15,175 ng/mL, 15 times the Department of De-
fense (DoD) cutoff limit of 100 ng/mL. A medical review officer at Andersen Air
Force Base (AFB), Guam, found no medical reason for the positive urinalysis.
The Andersen AFB Drug Demand Program Manager notified an investigator
from the Andersen AFB Joint Drug Enforcement Team (JDET) of the positive
result. The JDET investigator and a special agent from the Air Force Office of
Special Investigations brought Appellant in for a suspect interview. After be-
ing read his rights under Article 31, UCMJ, 10 U.S.C. § 831, Appellant waived
his rights and agreed to answer questions.
    Appellant admitted to the JDET investigator that he used methampheta-
mine the day before his urinalysis. Appellant explained that he found a small
baggy on the floor at an off-base club the Saturday before his Monday urinaly-
sis. Appellant recognized the “milky-colored crystal-like substance” as meth-
amphetamine. Appellant suspected he had found methamphetamine from its
color and texture and because its appearance was consistent with what he had
seen while growing up in West Virginia. Appellant put the baggy in his pocket
and forgot about it. The next day, Sunday, Appellant noticed the baggy was
still in the pocket of his pants. Appellant placed the baggy on his dresser and
left the house to do errands as he hoped the errands would distract him from
his desire to use the drug. After his errands, Appellant “became weak” and
poured the methamphetamine onto his dresser, shaped it into a line, and
snorted most of it. For the next ten hours Appellant felt the effects of the drug.



1 All references in this opinion to the Uniform Code of Military Justice (UCMJ), Mili-
tary Rules of Evidence, and Rules for Courts-Martial (R.C.M.) are to the Manual for
Courts-Martial, United States (2016 ed.).


                                          2
                 United States v. Halstead, No. ACM S32546


He did not sleep on Sunday night at all. Appellant went to work on Monday
and received his notification to provide a random urinalysis sample.
    The JDET investigator was curious whether Appellant’s methampheta-
mine use was the only time Appellant used illegal drugs during his five years
of service. Upon further questioning, Appellant admitted that he used heroin
multiple times at his prior assignment at Joint Base Elmendorf-Richardson,
Alaska.
   Appellant described for the JDET investigator how he obtained and used
heroin. A few months after Appellant arrived in Alaska, in July 2013, Appel-
lant met a tattoo artist. Appellant went to the tattoo artist’s home. Appellant
spent four nights there and smoked black-tar heroin on three of the four nights.
The tattoo artist charged Appellant more for the tattoo he gave Appellant as
compensation for the heroin Appellant used. A few months later, Appellant
bought $150.00 worth of black-tar heroin from the tattoo artist and later
smoked it while camping near Anchorage, Alaska.
    Within two weeks of his interview with the JDET investigator, Appellant
was referred to the Andersen AFB Alcohol and Drug Abuse Prevention and
Treatment (ADAPT) program by his commander. By the time of his trial, Ap-
pellant was about halfway through a three-month outpatient treatment pro-
gram. Upon completion of this program, Appellant was expected to transition
to an aftercare program which generally required an additional three months
to complete.
    At trial, Appellant pleaded guilty to both specifications and selected officer
members to determine his sentence. The military judge permitted both sides
to make a brief opening statement to the members. In the Government’s open-
ing statement, trial counsel previewed her sentence recommendation:
       . . . [W]e’ll be asking you to consider how a bad conduct discharge
       and two months of confinement out of the maximum of 12
       months of confinement can help to preserve good order and dis-
       cipline, can serve as an appropriate punishment for the crimes
       that he’s committed, as well as to deter and rehabilitate [Appel-
       lant].
Trial defense counsel raised no objection to the Government’s opening state-
ment.
   In the Defense’s opening statement, the members were alerted that Appel-
lant had been fighting a “private battle with addiction.” Trial defense counsel
concluded “you’ll see that this particular case does not call for the punishment
asked for by the government, namely two months confinement and a bad con-
duct discharge.”



                                        3
                 United States v. Halstead, No. ACM S32546


   In the Government’s sentencing case, the trial counsel called Dr. CO, an
expert in forensic toxicology and pharmacology. Dr. CO described how meth-
amphetamine and heroin operated within the body once ingested. Dr. CO pro-
vided her opinion that the nanogram level of Appellant’s positive urinalysis for
methamphetamine was “quite high.” Dr. CO opined that for a non-habitual
user the dosage taken could have been fatal.
    In the Defense’s sentencing case, Major (Maj) DM, the Andersen AFB
ADAPT program manager, testified. Maj DM was qualified as an expert in
clinical psychology and explained Appellant’s progress in drug and alcohol
abuse treatment. According to Maj DM, Appellant was progressing well in his
treatment program with a fair to good prognosis. Maj DM explained Appellant
faced several challenges and displayed several strengths as he progressed in
his treatment program.
   The first treatment challenge Appellant faced was a history of substance
abuse. Maj DM was not asked to elaborate on the extent of Appellant’s sub-
stance abuse history. Appellant later explained in his unsworn statement that
by the age of 14 years he was using drugs on a daily basis. When Appellant
reached age 15 heroin became his drug of choice and he dropped out of school.
    Maj DM described two other challenges Appellant faced in his treatment:
(1) a “lot of urges and cravings” to use, and (2) significant psychosocial stress-
ors. On the other hand, Maj DM described Appellant’s strengths as being com-
mitted to treatment, openness and honesty with his difficulties, his level of
participation, and the coping skills he learned through treatment. Maj DM de-
scribed continued care as important for Appellant to prevent a relapse.
    Staff Sergeant (SSgt) DR, a certified drug and alcohol abuse counselor and
noncommissioned officer-in-charge of the ADAPT program, also testified for
the Defense. SSgt DR explained that Appellant’s treatment program was for
those who could maintain abstinence. SSgt DR met with Appellant countless
times during his enrollment in the program. She described Appellant’s attitude
and participation as good and that Appellant was committed to treatment. On
cross-examination, SSgt DR confirmed that Appellant’s current diagnosis was
“mild” opioid use disorder, and “moderate” alcohol use disorder, and that Ap-
pellant had no diagnosis related to methamphetamine.
    Appellant provided the members both a written unsworn statement and
similarly themed oral unsworn statement. Appellant described growing up in
extreme poverty in West Virginia where “most everyone uses or is addicted to
an illegal drug.” Appellant stated the only thing that “saved [him] from dying”
was the Mountaineer Challenge Academy, a military school run by the West
Virginia National Guard. Through this school, Appellant quit using drugs “cold
turkey” and earned his GED diploma. Appellant realized the only thing that


                                        4
                   United States v. Halstead, No. ACM S32546


could save him from his “addiction” was the military lifestyle so he decided to
join the Air Force. Appellant explained that he notified his recruiter about his
prior drug use, but was told by the unnamed recruiter “you never used drugs”
so Appellant never reported his prior drug use on his enlistment paperwork. 2
    Appellant asked the members not to adjudge a bad-conduct discharge as
“[a]djudging one will virtually guarantee” that he would “never rehabilitate”
as he believed he would be “barred from receiving treatment or any help what-
soever from the Veterans Administration [(VA)].” Appellant believed he needed
the VA’s “resources to ensure continuity of care” and urged, “Please do not deny
me what I believe is my best shot at ensuring continued care” by adjudging a
bad-conduct discharge. Appellant also told the members, “I know my days in
the Air Force are numbered” as “I’m going to get involuntarily separated
whether I want to or not.”
    Appellant then addressed confinement in his unsworn statement. Appel-
lant wrote “I have a problem that needs treatment. If you adjudge confinement,
I will leave right after the court-martial. I believe I will not be able to [com-
plete] ADAPT.” He requested the members see his crimes “for what they
were—the relapses of an addict.” He asked the members to “[p]lease adjudge a
sentence that sets me up to continue treatment and reenter society.”
    In rebuttal, the Government offered a five-page affidavit of Ms. PM, the
Chief of the Clemency, Corrections, and Officer Review division of the Air Force
Legal Operations Agency. The affidavit described inter alia (1) confinement for
less than 12 months is served in a local confinement facility on the installation
or in a downtown civilian confinement facility; (2) most Air Force bases do not
have a local confinement facility; and (3) DoD confinement facilities have avail-
able, voluntary drug and alcohol counseling. The military judge admitted this
affidavit, over defense objection. The military judge found the affidavit was
proper rebuttal to the Defense’s effort to leave the court members with the
impression that (1) Appellant needed continued ADAPT treatment and that
treatment is the outcome sought; and (2) essentially any punishment would
deprive him of that treatment. Appellant does not challenge the military
judge’s ruling on appeal.
    At the beginning of her sentencing argument, trial counsel stated that “con-
finement” and a bad-conduct discharge were an appropriate sentence for Ap-
pellant. Initially, she did not specify the length of the confinement term. After
describing the nature of the offenses, trial counsel noted it was “very positive”

2The military judge instructed the court members about Appellant’s preservice drug
use and his failure to disclose it on his enlistment documentation. They were instructed
they must give due consideration to all matters in mitigation and extenuation but that
Appellant must be sentenced only for the offenses of which he was found guilty.


                                           5
                 United States v. Halstead, No. ACM S32546


that Appellant was in treatment now and trying to rehabilitate himself. She
argued that “confinement in addition to punishment can be rehabilitative in
nature” and pointed to the paragraph of Ms. PM’s affidavit that “talks about
rehabilitation services” in DoD confinement facilities. Trial counsel argued fur-
ther that
       . . . contrary to [Appellant]’s belief that should confinement be
       adjudged that he will not be able to continue his treatment, this
       affidavit states that DoD confinement facilities are required to
       have their own rehabilitative, correctional treatment programs
       . . . . So should you find confinement be adjudged, there is no
       reason why [Appellant] couldn’t continue his treatment program
       should he so choose.
       . . . Finally, confinement might actually be good for [Appellant]
       because it would force him, physically force him, to be away from
       these drugs, the alcohol, the potential for him to keep making
       these poor choices. It would force him to stay in one space and
       help him focus on his rehabilitative programs.
       So we initially recommended two months of confinement would
       be a reasonable sentence, but if his program takes longer than
       two months . . . they said he was half way through phase one but
       needing a phase two, then maybe they [sic] need to extend the
       confinement out to match his program to ensure that his treat-
       ment is fulfilled.
(Last alteration in original). Trial defense counsel raised no objection to this
portion of the trial counsel’s argument. The members sentenced Appellant to
the same sentence the trial counsel previewed in her opening statement—a
bad-conduct discharge and two months of confinement.
    Approximately a month into his confinement sentence, Appellant received
the staff judge advocate’s recommendation (SJAR) and submitted his clemency
matters. Appellant wrote to the convening authority, inter alia, that since he
pleaded guilty “I have been serving confinement without incident at Andersen
AFB and continuing my treatment with ADAPT.” Appellant’s defense counsel
also wrote a letter to the convening authority as part of the clemency submis-
sion which raised for the first time that trial counsel’s argument was improper.
    Before this court, citing Tapia v. United States, 564 U.S. 319, 335 (2011),
Appellant argues that “members are not permitted to impose or lengthen a
confinement term to foster an accused’s rehabilitation.” Appellant invites us to
compare the Government’s sentencing argument in his case with the argument
in our prior decision in United States v. Williams, No. ACM S32368, 2017 CCA
LEXIS 329, at *6–7 (A.F. Ct. Crim. App. 11 May 2017) (unpub. op.). Appellant


                                       6
                 United States v. Halstead, No. ACM S32546


acknowledges we found no error in Williams when the trial counsel argued the
maximum confinement term was appropriate to “separate” the appellant from
drugs but Appellant asserts the military judge committed plain error when he
did not sua sponte address trial counsel’s improper arguments. See id.
    In response, the Government asserts there was no error as the trial counsel
properly commented on the admitted evidence, including the rebuttal evidence,
during sentencing argument. The Government notes the “most questionable”
argument by trial counsel included the statement that “maybe” confinement
needed to be extended “to match [Appellant’s ADAPT] program to ensure that
his treatment is fulfilled.” The Government acknowledges this portion of the
argument is “inartfully worded” but asserts even if there was error Appellant
has not met his burden to show prejudice. The Government points to, inter alia,
(1) the sentence imposed was identical to trial counsel’s opening statement; (2)
the military judge gave the members proper instructions; and (3) the question-
able argument was not thematic or repeated. Finally, the Government argues
this court can be confident that Appellant was sentenced on the evidence alone.

                                II. DISCUSSION
A. Law
    Improper argument is a question of law we review de novo. United States
v. Frey, 73 M.J. 245, 248 (C.A.A.F. 2014). When there is no objection at trial,
we review the propriety of trial counsel’s argument for plain error. United
States v. Andrews, 77 M.J. 393, 398 (C.A.A.F. 2018) (citation omitted). To pre-
vail under a plain error analysis, Appellant must show that “(1) there was an
error; (2) it was plain or obvious; and (3) the error materially prejudiced a sub-
stantial right.” United States v. Erickson, 65 M.J. 221, 223 (C.A.A.F. 2007) (ci-
tations omitted).
    Improper argument is one facet of prosecutorial misconduct. United States
v. Sewell, 76 M.J. 14, 18 (C.A.A.F. 2017). Prosecutorial misconduct occurs when
trial counsel oversteps the bound of that propriety and fairness which should
characterize the conduct of such an officer in the prosecution of a criminal of-
fense. United States v. Hornback, 73 M.J. 155, 159 (C.A.A.F. 2014) (citation
and internal quotation marks omitted). Such conduct can be generally defined
as action or inaction by a prosecutor in violation of some legal norm or stand-
ard, e.g., a constitutional provision, a statute, a Manual rule, or an applicable
professional ethics canon. Id. at 160 (citation omitted).
   “The legal test for improper argument is whether the argument was erro-
neous and whether it materially prejudiced the substantial rights of the ac-
cused.” Frey, 73 M.J. at 248 (quoting United States v. Baer, 53 M.J. 235, 237



                                        7
                  United States v. Halstead, No. ACM S32546


(C.A.A.F. 2000)) (quotation marks omitted). Three factors guide our determi-
nation of the prejudicial effect of improper argument: (1) the severity of the
misconduct; (2) the measures adopted to cure the misconduct; and (3) the
weight of the evidence supporting the conviction. Sewell, 76 M.J. at 18 (citing
United States v. Fletcher, 62 M.J. 175, 184 (C.A.A.F. 2005)). In applying the
Fletcher factors in the context of an allegedly improper sentencing argument,
we consider whether trial counsel’s comments, taken as a whole, were so dam-
aging that we cannot be confident an appellant was sentenced based on the
evidence alone. United States v. Halpin, 71 M.J. 477, 480 (C.A.A.F. 2013) (ci-
tation and internal quotation marks omitted).
    “Trial counsel is entitled to argue the evidence of record, as well as all rea-
sonable inferences fairly derived from such evidence.” Frey, 73 M.J. at 248 (ci-
tation and internal quotation omitted). “During sentencing argument, the trial
counsel is at liberty to strike hard, but not foul, blows.” Halpin, 71 M.J. at 479
(citation and quotation omitted).
B. Analysis
   1. Applicability of Tapia v. United States
    Appellant, citing Tapia, asserts that “members are not permitted to impose
or lengthen a confinement term to foster an accused’s rehabilitation.” The Gov-
ernment does not challenge this assertion. We are not as certain as Appellant
that Tapia applies to sentencing in the military justice system.
    In Tapia, the United States Supreme Court considered “whether the Sen-
tencing Reform Act precludes federal courts from imposing or lengthening a
prison term in order to promote a criminal defendant’s rehabilitation” and held
that it does. 564 U.S. at 321. Tapia argued the district court judge lengthened
her prison term to make her eligible for the Bureau of Prison’s 500 Hour Resi-
dential Drug Abuse Program and that this violated 18 U.S.C. § 3582(a), which
instructed sentencing courts to “recognize that imprisonment is not an appro-
priate means of promoting correction and rehabilitation.” Id. at 322. The Court
looked at the district judge’s comments and concluded the length of Tapia’s
sentence may have been calculated to ensure she received certain rehabilita-
tive services and that a sentencing court may not do that. Id. at 335.
   The application of Tapia to the military justice system has not been the
subject of significant appellate litigation in the more than eight years since the
case was decided. The United States Court of Appeals for the Armed Forces




                                        8
                   United States v. Halstead, No. ACM S32546


(CAAF) and our sister service courts have not cited Tapia in their decisions. 3
This leaves one unpublished decision of our court, Williams, which cited Tapia
and then found it “inapposite” to the facts in Williams’ case. 2017 CCA LEXIS
329, at *6. Nothing in Williams explicitly adopts the holding in Tapia to court-
martial sentencing proceedings.
    Two years before Tapia was decided, the United States Army Court of
Criminal Appeals (ACCA) held a military judge sitting alone committed harm-
less error when he considered “lengthening an otherwise appropriate sentence
to confinement in the hope appellant would undergo enforced alcohol treat-
ment.” United States v. Flynn, No. 20061309, 2008 CCA LEXIS 549, at *14 (A.
Ct. Crim. App. 31 Oct. 2008) (unpub. op.). In a footnote, ACCA stated “consid-
eration of additional incarceration as a means to provide educational and vo-
cational training, or medical care is contrary to the federal sentencing guide-
lines for rehabilitation set forth in 18 U.S.C. § 3582 and 28 U.S.C. § 994(k).”
Id. at *17, fn. 10. In the opinion, ACCA elaborated “[t]he potential for partici-
pation in a treatment program while confined is precisely the sort of variable
that is not susceptible to proof at trial and generally should not be considered
in arriving at an appropriate sentence.” Id. at *17 (citing United States v. Mam-
aluy, 27 C.M.R. 176, 180 (C.M.A. 1959)).
   Finally, if Tapia applies to court-martial sentencing, we would have to
question the correctness of the military judge’s instructions to the members:
        You should bear in mind that our society recognizes five princi-
        pal reasons for the sentence of those who violate the law. They
        are rehabilitation of the wrongdoer, punishment of the wrong-
        doer, protection of society from the wrongdoer, preservation of
        good order and discipline in the military, and deterrence of the
        wrongdoer and those who know of his crimes and his sentence
        from committing the same or similar offenses. The weight to be
        given any or all of these reasons, along with all other sentencing
        matters in this case, rests solely within your discretion.



3 Military appellate court decisions do reference the federal sentencing system but in
different contexts from this assignment of error. For example, the CAAF found the
Federal Sentencing Guidelines “instructive” in evaluating an Excessive Fines Clause
challenge under the Eighth Amendment, U.S. CONST. amend. VIII. United States v.
Stebbins, 61 M.J. 366, 373–74 (C.A.A.F. 2005). Similarly, the CAAF found “analogies
to the other federal system of criminal justice are helpful” when evaluating Article 66,
UCMJ, sentence appropriateness analysis. United States v. Durant, 55 M.J. 258, 261
(C.A.A.F. 2001).




                                           9
                   United States v. Halstead, No. ACM S32546


(Emphasis added). We note the military judge’s instructions in this case are
modeled on the standard sentencing instructions in the Military Judge’s
Benchbook. Dept. of the Army Pamphlet 27–9 at 64 (10 Sep. 2014).
   We may be faced with a future case where we need to make the decisions
we highlight above to resolve an assigned error. Appellant’s case does not re-
quire us to do so. 4 Instead, we will assume without deciding that the members
were not permitted to impose or lengthen a confinement term solely to foster
Appellant’s ADAPT programs. We will also assume without deciding that trial
counsel committed a clear or obvious error wherever she actually made such
an argument.
    2. Improper Argument
    We address five points in trial counsel’s sentencing argument including: (1)
confinement might “be good” for Appellant because it would physically force
him to be away from drugs and alcohol; (2) Ms. PM’s affidavit listed required
rehabilitative programs in DoD confinement facilities; (3) confinement “can be
rehabilitative in nature” in addition to punishment; (4) confinement would
“help” Appellant “focus on his rehabilitative programs;” and (5) “maybe” con-
finement needed to be extended “to match his program to ensure that his treat-
ment is fulfilled.”
    First, we find proper the argument that confinement might “be good” for
Appellant because it would physically force him to be away from drugs and
alcohol. This argument showed how confinement could aid in specifically de-
terring Appellant from committing future drug offenses by giving him the time
and space to avoid the temptation of drugs. This argument was particularly
relevant because Appellant swore under oath that he “found” the methamphet-
amine on the floor of a bar, put it in his pocket and then forgot about it. Addi-
tionally, we note the similarity between this argument and the one in Williams
where we found no error that confinement would “separate” the appellant from
drugs. This argument does not suggest a connection with a drug and alcohol
rehabilitation program.



4 We considered and declined to order supplemental briefs from the parties on this
matter so as to not delay appellate review. We note that the Military Justice Review
Group’s (MJRG) report contained a comparison of sentencing in the military justice
system to the federal system at the time of Appellant’s trial. See Office of the General
Counsel, Dep’t of Defense, Report of the Military Justice Review Group Part I: UCMJ
Recommendations, at 503–30 (22 Dec. 2015), https://ogc.osd.mil/mjrg.html. The MJRG
report does not address the applicability of Tapia and did not propose adding the lan-
guage in 18 U.S.C. § 8532(a) to Article 56, UCMJ, 10 U.S.C. § 856.




                                          10
                  United States v. Halstead, No. ACM S32546


    Second, we find proper argument when trial counsel referenced Ms. PM’s
affidavit which listed what rehabilitative programs were required in DoD con-
finement facilities. This portion of the argument simply drew the members’
attention to a portion of the Government’s rebuttal evidence. We acknowledge
that similar evidence was not offered in Williams and we mentioned that fact
in our opinion. 2017 CCA LEXIS 329, at *7. However, in Appellant’s case this
type of evidence was admitted and Appellant does not challenge that ruling.
Trial counsel merely used the evidence of record to partially refute the claim
in Appellant’s unsworn statement that he would “not be able” to complete
ADAPT if confined. In this instance, trial counsel did not suggest a confine-
ment term should be imposed or lengthened to promote rehabilitation. She
merely pointed out that Appellant may not be denied an opportunity to volun-
tarily participate in an alcohol and drug abuse program if confined in a DoD
facility. While it would be preferable for trial counsel to explicitly point out that
her argument would only apply in DoD confinement facilities and to actually
introduce rebuttal evidence that Andersen AFB had a local confinement facil-
ity, in the context of her entire argument, we find the argument proper.
    Third, we find no clear or obvious error when trial counsel referenced that
“confinement in addition to punishment can be rehabilitative in nature.” Ap-
pellant made his ADAPT program and his later eligibility for similar VA pro-
grams the main justification for why he should not receive confinement or a
bad-conduct discharge. Trial counsel merely pointed out that confinement,
while punishment, could also serve a rehabilitative purpose for this Appellant.
In the context of the preceding arguments discussed above, we find no clear or
obvious error with this argument.
    In reaching this conclusion, we considered United States v. Holmes where
the CAAF found error when a military judge instructed court members that
“military confinement facilities are corrective rather than punitive.” 61 M.J.
148 (C.A.A.F. 2005) (mem.). The CAAF referenced “the inconsistency between
[the given instruction and] the military judge’s instruction that confinement is
a form of authorized punishment.” The CAAF cited Article 58(a), UCMJ, 10
U.S.C. § 858(a) and Rule for Courts-Martial (R.C.M.) 1003(b)(7). We do not be-
lieve Holmes controls here. Holmes involved an erroneous instruction and Ap-
pellant raises no concern with the instructions in his case. Additionally, the
trial counsel never argued that confinement was just rehabilitative. Instead,
trial counsel first mentioned that confinement was punishment then argued it
could also be rehabilitative for Appellant. We do not read Holmes to require us
to find this argument was clear or obvious error.
   Fourth, we address trial counsel’s argument that confinement would “help”
Appellant “focus on his rehabilitative programs.” We assume without deciding
that this argument was clear or obvious error. Our concerns are two-fold. First,


                                         11
                   United States v. Halstead, No. ACM S32546


there was no evidence presented at trial that Appellant was struggling with a
lack of focus on his ADAPT program. Both Maj DM and SSgt DR emphasized
that Appellant was committed to treatment and there was no concrete evidence
of a relapse since he began his treatment. Second, whether Appellant would
even be able to “focus” on his treatment may have depended entirely on
whether he was confined in a DoD facility. As Ms. PM’s affidavit noted, Appel-
lant would “be confined in a local facility or sent downtown to a civilian con-
finement facility pursuant to a Memorandum of Agreement” if he received 12
months or less of confinement. There was no evidence to justify how Appellant
could “focus” on his treatment if he was “sent downtown to a civilian confine-
ment facility.” We also note the trial counsel, court members, and military
judge in Appellant’s case all lacked authority to specify where Appellant would
serve any adjudged confinement. See R.C.M. 1003(b)(7) (stating the place of
confinement shall not be designated by the court-martial).
    Fifth and finally, we reach trial counsel’s most troublesome argument that
“maybe” confinement needed to be extended “to match [Appellant’s ADAPT]
program to ensure that his treatment is fulfilled.” We assume without deciding
that this was clear or obvious error. Trial counsel may have been attempting
to argue the sentencing principles of “rehabilitation of the wrongdoer” and “de-
terrence of the wrongdoer.” She did not use those words. Instead, she cited a
voluntary treatment program of undetermined length as the only justification
for extending confinement. This is a notable step away from arguing that con-
finement is punishment but that Appellant could also participate in rehabili-
tation programs while there. We now turn to whether Appellant was preju-
diced by the assumed clear or obvious errors.
    3. Prejudice
    Appellant bears the burden of showing the two assumed clear or obvious
errors 5 in the trial counsel’s argument resulted in material prejudice to his
substantial rights. See United States v. Pabelona, 76 M.J. 9, 11 (C.A.A.F. 2017).
Using the three factors set out in Fletcher to guide our determination, we find
trial counsel’s comments were not so damaging that we cannot be confident
that Appellant was sentenced on the evidence alone.
       a. Severity of the Misconduct
    We do not find the misconduct to be severe. The CAAF in Fletcher noted
five indicators of severity—two of which are worthy of discussion in this case.
   The first indicator is “the raw numbers—the instances of misconduct as
compared to the overall length of the argument.” 62 M.J. at 184. Trial counsel’s

5The result would not change even if we assessed the cumulative impact of the five
arguments described above.


                                       12
                  United States v. Halstead, No. ACM S32546


sentencing argument was not long, only 89 lines across four pages in the tran-
script. We assumed clear or obvious error existed on only 6 of those lines. The
raw numbers show the assumed errors were a small, but not insignificant, por-
tion of the sentencing argument.
    The second indicator from Fletcher is “whether the misconduct was con-
fined to the trial counsel’s rebuttal or spread throughout the whole findings
argument or the case as a whole.” Id. This indicator warrants some adjustment
as we are evaluating a sentencing argument where a rebuttal argument was
not offered to the trial counsel by the military judge. Still, the six lines of as-
sumed error were grouped together at the end of the argument, after two pages
of argument mostly about the offenses. Also, the trial counsel delivered a short
opening statement lasting 33 lines across three pages in the transcript where
she previewed a sentencing recommendation and the rationale for it. The open-
ing statement contained no allegations of misconduct and there are no other
allegations of misconduct from the rest of Appellant’s trial. The misconduct
therefore was quite limited when considered in this broader context.
    We also note the following additional considerations, acknowledging they
are not squarely within the five Fletcher indicators. Trial defense counsel did
not object to this portion of the argument unlike the defense counsel in
Fletcher. When defense counsel first raised the issue in clemency, the adden-
dum to the staff judge advocate’s recommendation found the allegation of error
to be without merit. Both indicate the misconduct allegation was nuanced and
not glaringly obvious. Unlike the district court judge in Tapia or the military
judge in Flynn who described why they were imposing confinement for pur-
poses of a rehabilitation program, no court member indicated that Appellant’s
adjudged confinement was even related to the trial counsel’s comments about
the ADAPT program. Even in our review, we chose to assume error, rather
than deciding error as we find it unnecessary to decide today whether Tapia
applies to a court-martial sentencing argument. On the whole, we conclude this
first factor weighs heavily against Appellant.
       b. Curative Measures by the Military Judge
    We agree with Appellant there were no curative measures specifically
taken by the military judge to address the assumed errors in trial counsel’s
argument. This factor weighs in Appellant’s favor.
       c. Weight of the Evidence
   Appellant would have us heavily weigh the strength of his sentencing case
and discount the nature of his offenses. After full consideration of Appellant’s
service record and sentencing case, the weight of the evidence slightly favors
the Government.



                                        13
                 United States v. Halstead, No. ACM S32546


    Appellant pleaded guilty as charged and the members listened to the audio
recording of the inquiry between the military judge and Appellant during the
sentencing proceedings. See United States v. Care, 40 C.M.R. 247 (C.M.A.
1969). Appellant’s illegal drug use occurred at his last two duty assignments
and involved two substances which the Government’s expert witness thor-
oughly described. Appellant’s most recent drug use, involving methampheta-
mine, was alarming both in the amount he used and the proximity of his use
to his military duties the next day. By his own admission, Appellant went to
work with no sleep after feeling the methamphetamine’s effect for ten hours.
The dose he took was so high that the Government expert witness, Dr. CO,
believed it could be fatal for a non-habitual user.
    Appellant’s service record was strong—particularly on his more recent per-
formance reports. However, he was also rated average on one performance re-
port. His former squadron commander, current flight commander, and others
provided him character letters which were admitted into evidence. However,
Appellant’s former squadron commander’s letter stated Appellant “can become
a productive member of society following a successful rehabilitation program.”
Appellant has not shown that the members disregarded any of his sentencing
evidence and relied instead on the alleged improper arguments to arrive at
their confinement sentence.
       d. Conclusion
   Trial counsel’s comments, when taken as a whole, were not damaging. The
vast majority of her argument focused on the offenses and the evidence. The
comments had no impact on the most serious punishment adjudged—the bad-
conduct discharge. In fact, Appellant argued against the bad-conduct discharge
because of its effect on his eligibility for VA benefits and treatment. If this
portion of the adjudged sentence tells us anything, it shows how seriously the
members viewed the offenses. They adjudged the most severe punishment
available to them knowing, from the military judge’s instructions, that it would
deprive Appellant of “all benefits administered by the Department of Veterans
Affairs and the Air Force establishment.”
    Appellant claims trial counsel’s “impermissible tactic clearly resonated
with the members because, despite [Appellant]’s strong mitigation case, the
members adjudged the exact sentence recommended by trial counsel.” We dis-
agree. As we detailed above, the trial counsel’s actual sentence recommenda-
tion changed by the time of her argument. The members imposed the sentence
the trial counsel previewed in her opening statement free of any reference to
Appellant’s ADAPT programs. They rejected her argument to confine Appel-
lant for a term that would match the length of his current ADAPT program
and his future aftercare program.



                                      14
                 United States v. Halstead, No. ACM S32546


   On the whole, we do not find trial counsel’s lukewarm suggestions that
“maybe” confinement should be extended to match Appellant’s ADAPT pro-
gram or that confinement would allow him to “focus” on his treatment, were so
damaging that we cannot be confident the members sentenced Appellant on
the evidence alone. Under these circumstances, we find the trial counsel’s sen-
tencing argument did not materially prejudice Appellant’s substantial rights
and does not warrant relief. See Frey, 73 M.J. at 248.

                               III. CONCLUSION
    The approved findings and sentence are correct in law and fact, and no er-
ror materially prejudicial to the substantial rights of Appellant occurred. Arti-
cles 59(a) and 66(c), UCMJ, 10 U.S.C. §§ 859(a), 866(c). Accordingly, the find-
ings and sentence are AFFIRMED.


                 FOR THE COURT



                 CAROL K. JOYCE
                 Clerk of the Court




                                       15